DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 09/07/2022, with respect to the rejection(s) of claim(s) 1, 3, 8, 10-13 under 35 USC103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pietrzyk (US 2002/0158937) in view of Zirilli (US 2018/0339529) and in further view of Shinkawa (US 2010/0188455).
With regard to claim 1, Pietrzyk discloses a printing system [Fig. 2], comprising:
a print fluid deposition assembly (10) comprising a printhead module (30) comprising a plurality of printheads (30) [cartridge; Para. 0029] configured to eject print fluid (52) to a deposition region (15) [print zone; Para. 0033] of the print fluid deposition assembly;
an air flow control system (40) [air movement system; Para. 0029] arranged to flow air (42) [air stream; Para. 0036] toward the movable support surface at locations upstream and downstream of the printhead module [Fig. 2], wherein upstream and downstream are defined relative to the process direction. 
Pietrzyk does not disclose a media transport device comprising a movable support surface, the media transport device configured to hold a print medium against the movable support surface by vacuum suction and the movable support surface is configured to transport the print medium along a process direction through the deposition region of the print fluid deposition assembly and wherein the air flow control system is configured to selectively flow the air based on a location of a print medium transported by the media transport device relative to the printhead module.
However, Zirilli teaches a media transport device (132) [platen of a vacuum plenum; Para. 0020; Fig. 1] comprising a movable support surface (112) [belt; Para. 0020], the media transport device configured to hold a print medium [media sheet; Para. 0020] against the movable support surface by vacuum suction [vacuum] and the movable support surface configured to transport the print medium along a process direction through the deposition region of the print fluid deposition assembly [Fig. 3].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the media transport device of Pietrzyk with that taught by Zirilli since the examiner takes Office Notice of the equivalent of a platen of a vacuum plenum and conveyance rollers for their use in the printing art and the selection of any of these known equivalents to transport print medium would be within the level of ordinary skill in the art.
In addition, Shinkawa teaches an airflow control system (50, 51) configured to selectively flow air based on a location of a print medium (P1) transported by the media transport device relative to the printhead module [control section (70) opens air opening valve when sheet end reaches a position. [See Para. 0091-0092].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the airflow control system of Pietrzyk to selectively flow air based on la location of a print medium transported by the media of Zirilli in order to prevent the paper from jamming.
With regard to claim 2, Pietrzyks’ printing system discloses all the limitations of claim 1, and Pietrzyk also discloses wherein the airflow control system comprises: an upstream air supply unit (44’) located upstream of the printhead module [Fig. 2] and a downstream air supply unit (44) located downstream of the printhead module [Fig. 2] and Shinkawa also discloses selectively flowing the air toward the movable support surface [See Fig. 4], 
With regard to claim 3, Pietrzyks’ printing system discloses all the limitations of claim 2, and Shinkawa also disclose wherein: an airflow control system is configured to individually control the upstream and downstream air supply units to selectively flow the air [air is generated via a blowing fan (55) and opening valve (59b); Fig. 3]
With regard to claim 8, Pietrzyks’ modified printing system discloses all the limitations of claim 1, and Pietrzyk also discloses wherein: the airflow control system comprises an air supply unit (47) [inlet flow path; Para. 0039] comprising an air guide structure (46) [airflow channel; Para. 0039] and an air source (44 44’), the air source is configured to supply air to the air guide structure [Fig. 2], and the air
guide structure extends in the cross-process direction across a width of the deposition region and is disposed adjacent to the printhead module [Fig. 2].
With regard to claim 10, Pietrzyks’ printing system discloses all the limitations of claim 8, Pietrzyk also discloses wherein the air source comprises a fan [Para. 0040].
With regard to claim 11, Pietrzyks’ modified printing system discloses all the limitations of claim 1but does not disclose wherein: the print fluid deposition assembly comprises a plurality of printhead modules including the printhead module, and the airflow control system comprises a plurality of air supply units, including the air supply unit, arranged such that, for each of the printhead modules, one of the air supply units is located adjacent an upstream side of the respective printhead module and one of the air supply units is located adjacent a downstream side of the respective printhead module.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure a printing assembly with a plurality of printhead modules including a printhead module and a plurality of air supply units, including an air supply unit arranged such that for each of the printhead modules, one of the air supply units is located adjacent an upstream side of the printhead module and adjacent a downstream side of the respective printhead module, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
With regard to claim 12, Pietrzyks’ modified printing system discloses all the limitations of claim 1, and Zirilli also discloses wherein the moving support surface comprises a belt (112) with holes (118) through the belt [Fig. 1].
With regard to claim 13, Pietrzyk discloses a method of operating a printing system, the method comprising:
transporting a print medium (12) through a deposition region of a printhead module of the printing system [Fig. 2], wherein the printhead module comprises a plurality of printheads (32);
ejecting print fluid from the plurality of printheads to deposit the print fluid to the print medium in the deposition region [Fig. 2];
controlling an airflow control system (40) to selectively flow air to the movable support surface at locations upstream and downstream of the printhead module [Fig. 2].
Pietrzyk does not disclose the print medium is held against a moving support surface via vacuum suction during the transporting and wherein the controlling is based on a location of the print medium relative to the printhead module.
However, Zirilli teaches a print medium|[see claim 1] is held against a moving support surface (132) [platen of a vacuum plenum; Para. 0020; Fig. 1] via vacuum suction [vacuum] during transporting.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the media transport device of Pietrzyk with that taught by Zirilli since the examiner take Office Notice of the equivalent of a platen of a vacuum plenum and conveyance rollers for their use in the printing art and the selection of any of these known equivalents to transport print medium would be within the level of ordinary skill in the art.
In addition, Shinkawa teaches controlling an airflow control system to selectively flow air to the movable support surface is based on a location of the print medium relative to the printhead module. [See Para. 0091-0092]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the airflow control system of Pietrzyk to selectively flow air based on la location of a print medium transported by the media of Zirilli in order to prevent the paper from jamming.

Allowable Subject Matter
Claims 4-7, 9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-7 are objected to because the prior art does not teach or make obvious an air flow control system configured to control an upstream air supply unit to supply air when an inter-media zone reaches a first position relative to a printhead, and to cease supplying the air when the inter-media zone reaches a second position relative to the printhead , and to control a downstream air supply unit to
supply the air when an inter-media zone reaches a third position relative to the printhead, and to cease supplying the air when the inter-media zone reaches a fourth position relative to the printhead.
Claim 9 is objected to because the prior art does not teach or make obvious a controllable valve configured to selectively control a supply of air from the air source to the air guide structure.
Claims 14-19 are objected to because the prior art does not teach or make obvious controlling an airflow control system to selectively flow air comprising in response to an inter-media zone between the print media reaching a first position relative to the printhead, supplying air through the opening in the carrier plate from a upstream air supply unit located at an upstream side of the printhead, in response to the inter-media zone reaching a second position relative to the printhead, ceasing supplying the air from the upstream air supply unit, in response to the inter-media zone reaching a third position relative to the printhead, supplying air through the opening in the carrier plate from a downstream air supply unit located at a downstream side of the printhead, and in response to the inter-media zone reaching a fourth position relative to the printhead, cease supplying the air from the downstream air supply unit, wherein upstream and downstream are defined relative to a direction of the transporting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853